Exhibit 10.2



NOTE PURCHASE AGREEMENT


      This Note Purchase Agreement (the "Agreement") is made as of April 1, 2015
by and between HDS International Corp. a Nevada corporation with principal
offices at 9272 Olive Blvd, St Louis, MO 63132 (the "Company") and Iconic
Holdings, LLC, a Delaware LLC with principal offices at 7200 Wisconsin Ave,
Suite 206, Bethesda, MD 20814 (the "Purchaser"). As used herein, the term
"Parties" shall be used to refer to the Company and Purchaser jointly.


WHEREAS:



A. The Parties jointly warrant and represent that they have a pre-existing
relationship prior to the date of this Agreement.




B. Purchaser warrants and represents that it is sophisticated and experienced in
acquiring the debt instruments issued by small early-stage companies that have
not achieve profitability, positive cash flow or both.




C. Purchaser warrants and represents that it is an "accredited investor," as
that term is defined in Rule 501 of the Securities Act of 1933, as amended (the
"1933 Act").




D. Purchaser warrants and represents that prior to entering into this Agreement
that it has received and completed its review of the Company's corporate and
financial statements as included in the filings and disclosures as listed for
the Company with the Securities and Exchange Commission which has allowed
Purchaser to make an informed investment decision with respect to purchase of
that certain Convertible Promissory Note in the stated original principal amount
of $600,000 (the "Note") attached in Exhibit A and dated April 1, 2015.




E. The Purchaser acknowledges and agrees that it is acquiring the Note for
investment purposes only and not with a view to a distribution.




F. The Purchaser acknowledges and agrees that: (i) the Note is a "restricted
security," as that term is defined in the 1933 Act and (ii) no registration
rights have been granted to Purchaser to register the Note.





NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:


Section 1.               SALE AND ISSUANCE OF THE NOTE.  In consideration of the
Company's receipt of the initial sum of $40,000 at Closing (as defined in
Section 2.1), the Company shall sell to the Purchaser, and the Purchaser shall
purchase from the Company (the "Issuance") the Note upon the terms set forth in
this Agreement. In addition, a copy of that certain Action of the Board of
Directors, dated April 1, 2015 (the "Action of the Board of Directors") is
attached hereto as Exhibit A.
 
 
 
1
 
HDS International Corp.
$600,000 Note Purchase Agreement
April 1, 2015



--------------------------------------------------------------------------------


 
 Section 2.              THE CLOSING.


            2.1.            PLACE OF CLOSING AND PROCEDURE AT CLOSING. The
closing of the issuance of the Note to the Purchaser (the "Closing") shall take
place simultaneously with and upon the satisfaction of the following conditions:


(1)              the Company's execution and delivery to the Purchaser of the
following: (a) an executed copy of this Agreement; (b) an executed copy of the
Note; (c) a signed copy of the Irrevocable Instructions to the Transfer Agent;
and (d) the signed Action of the Board of Directors.


(2)               the Purchaser's execution of a wire transfer to the Company no
later than 2 business days following the Closing as follows: the sum of $30,000
in cash shall be remitted and delivered to the Company and $4,000 in cash shall
be retained by the Purchaser through an original issue discount for due
diligence and $6,000 shall be retained by Purchaser for legal bills related to
this transaction.


(3)               the Purchaser reserves the right to pay additional
consideration at any time and in any amount it desires, up to the total face
value of the Note, at its sole discretion.


 Section 3.              REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


      The Company hereby represents and warrants to the Purchaser as follows:


            3.1.            ORGANIZATION.  The Company is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
is qualified to conduct its business as a foreign corporation in each
jurisdiction where the failure to be so qualified would have a material adverse
effect on the Company.


            3.2.             AUTHORIZATION OF AGREEMENT, ETC.  The execution,
delivery and performance by the Company of this Agreement, the Note, and each
other document or instrument contemplated hereby or thereby (collectively, the
"Financing Documents") have been duly authorized by all requisite corporate
action by the Company and delivered by the Company. Each of the Financing
Documents, when executed and delivered by the Company, constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors'
rights and remedies generally, and subject as to enforceability to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


Section 4.                REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.


      The Purchaser hereby represents and warrants to the Company as follows:


            4.1.             AUTHORIZATION OF THE DOCUMENTS.  Purchaser has all
requisite power and authority (corporate or otherwise) to execute, deliver and
perform the Financing Documents to which it is a party and the transactions
contemplated thereby, and the execution, delivery and performance by such
Purchaser of the Financing Documents to which it is a party have been duly
authorized by all requisite action by such Purchaser and each such Financing
Document, when executed and
 
 
2
 
HDS International Corp.
$600,000 Note Purchase Agreement
April 1, 2015



--------------------------------------------------------------------------------


 
 
delivered by the Purchaser, constitutes a valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws affecting creditors' rights and
remedies generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).


      4.2.                        INVESTMENT REPRESENTATIONS.  The Purchaser
warrants and represents that:



(a) the Purchaser is an accredited investor (as that term is defined in Rule
501(a)(1) of Regulation D of the 1933 Act;




(b) the Purchaser is sophisticated and experienced in acquiring the securities
of small public companies;




(c) the Purchaser has reviewed the Company's Annual and Quarterly Reports
together with the audited financial statements contained therein;




(d) the Purchaser has had sufficient opportunity to review and evaluate the
risks and uncertainties associated with the purchase of the Company's
securities;




(e) the Purchaser is acquiring the Note from the Company for investment purposes
only and not with a view to a distribution.



      4.3                          RESTRICTED SECURITY.  Purchaser understands
and acknowledges that the Note has not been, and when issued will not be,
registered with the Securities and Exchange Commission. Purchaser warrants and
represents that it has fully reviewed the restricted securities legend and the
terms thereof with its financial, legal, investment, and business advisors and
that it has not relied upon the Company or any other person for any advice in
connection with the purchase of the Note, this Agreement, or both of them.


      4.4                          LEGAL COUNSEL.  Purchaser has consulted with
its own independent legal, tax, investment, and other advisors of its own
choosing prior to entering into this Agreement.


      4.5                          ABSENCE OF REGISTRATION RIGHTS.  Purchaser
understands and agrees that it is not acquiring and has not been granted any
registration rights with respect to the Note.  The Note is a restricted security
and the Purchaser understands that there is no trading market for the Note and
no such market will likely ever develop.


Section 5.               BROKERS AND FINDERS.


The Company shall not be obligated, unless previously detailed in Section
2.1(2), to pay any commission, brokerage fee or finder's fee based on any
alleged agreement or understanding between the Purchaser and a third person in
respect of the transactions contemplated hereby. The Purchaser hereby agrees to
indemnify the Company against any claim by any third person for any commission,
brokerage or finder's fee or other payment with respect to this Agreement or the
 
 
3
 
HDS International Corp.
$600,000 Note Purchase Agreement
April 1, 2015



--------------------------------------------------------------------------------


 



transactions contemplated hereby based on any alleged agreement or understanding
between the Purchaser and such third person, whether express or implied from the
actions of the Purchaser.


Section 6.               SUCCESSORS AND ASSIGNS.


This Agreement shall bind and inure to the benefit of the Company, the Purchaser
and their respective successors and assigns.


Section 7.               ENTIRE AGREEMENT.


This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
thereto.


Section 8.               NOTICES.


All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be personally served, sent via facsimile or
e-mail, or sent in writing via an internationally recognized overnight courier
or by registered or certified mail, return receipt requested and postage prepaid
to the address of each party listed on the first page of this Agreement or to
such other address as the party to whom notice is to be given may have furnished
to the other parties to this Agreement in writing in accordance with the
provisions of this Section 8. Any such notice or communication shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile or e-mail, immediately (iii) in the case
of an internationally-recognized overnight courier, on the next business day
after the date when sent and (iv) in the case of mailing, on the third business
day following that on which the piece of mail containing such communication is
posted.


Section 9.                AMENDMENTS.


This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and the Purchaser.


Section 10.            ATTORNEYS' FEES.


In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys' fees and other costs and expenses by the other
parties to the dispute.


Section 11.           GOVERNING LAW AND ARBITRATION.


This section is controlled by Section 3.00(i) of the Convertible Promissory Note
dated April 1, 2015.


 
4
 
HDS International Corp.
$600,000 Note Purchase Agreement
April 1, 2015



--------------------------------------------------------------------------------


 
Section 12.           CAPTIONS AND EXHIBIT A. 


The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation. Exhibit A is attached hereto and each of the attachments
listed in Exhibit A are each with Exhibit A incorporated by reference herein.


Section  13.         SEVERANCE.


If any provision of this Agreement is held to be illegal or invalid by a court
of competent jurisdiction, such provision shall be deemed to be severed and
deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.


Section 14.           COUNTERPARTS.


This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.












[The remainder of this page has been left intentionally blank.]
 
 
 
 
 


 
5
 
HDS International Corp.
$600,000 Note Purchase Agreement
April 1, 2015



--------------------------------------------------------------------------------


 











       IN WITNESS WHEREOF, each of the undersigned has duly executed this Note
Purchase Agreement as of the date first written above.




FOR THE COMPANY:


                                    HDS International Corp.




                                        By:  PAUL A. RAUNER


Name:  PAUL A. RAUNER


Its:  Chief Executive      




FOR THE PURCHASER:


Iconic Holdings, LLC




                                        By:  JUSTIN EDERLE


                                        Name:  Justin Ederle


Its:  Manager




 [SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]


[The remainder of this page has been left intentionally blank.]
 
 
6
 
HDS International Corp.
$600,000 Note Purchase Agreement
April 1, 2015



--------------------------------------------------------------------------------

 

 






EXHIBIT A


(Copy of Convertible Promissory Note, Board Resolution, and Irrevocable
Instructions to Stock Transfer Agent, are each attached hereto.)




1.            Copy of Convertible Promissory Note


2.            Copy of the Board Resolution of the Borrower


3.            Copy of Irrevocable Instructions to Stock Transfer Agent






[The remainder of this page has been left intentionally blank.]


 
 
 
 
 
 
 
 
 
 
 
7
 
HDS International Corp.
$600,000 Note Purchase Agreement
April 1, 2015



--------------------------------------------------------------------------------


 

